        Case
         Case1:18-cv-07382-VM
              1:18-cv-07382-VM Document
                                Document136-1
                                         138 Filed
                                              Filed02/23/21
                                                    02/22/21 Page
                                                              Page11ofof44




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                                 2/23/2021

CENGAGE LEARNING, INC.; MCGRAW-HILL
GLOBAL EDUCATION HOLDINGS, LLC; PEARSON
EDUCATION, INC.; and BEDFORD, FREEMAN &
WORTH PUBLISHING GROUP, LLC,

               Plaintiffs,

 v.                                                          Case No. 18-cv-7382-VM

OLEG IELISEVYCH; ROTISLAV SHAPIRO;
GRIGORY NAYMAN; BLAKE KENNARD; PHIL
MARQUIS; ALBERT COHEN SEDGH; SHAKEEL
KHAN; BUYBACK EXPRESS INC.; ALLAN WALTER
GRIESE; TIM KREJDOVSKY; SERGEI ORLOV;
VIKTORIA ORLOVA (A/K/A VICTORIA RONK);
ALEJANDRO MORALES PEREZ; SMART
PURCHASE LLC; MICHAEL RUBIO; MIRIAM
TURNER (A/K/A MIRIAM GARNER); and WIZE
DEALZ, LLC.

                       Defendants.


      [PROPOSED] FINAL JUDGMENT AND INJUNCTION AS TO DEFENDANT
                         BUYBACK EXPRESS INC.

       Plaintiffs Bedford, Freeman & Worth Publishing Group, LLC, Cengage Learning, Inc.,

McGraw Hill LLC (successor in interest to McGraw-Hill Global Education Holdings, LLC), and

Pearson Education, Inc. (collectively, the “Plaintiffs”) filed a complaint against Buyback Express

Inc. (“Defendant”), alleging claims of infringement pursuant to the Copyright Act, 17 U.S.C. §

101, and trademark counterfeiting pursuant to the Lanham Act, 15 U.S.C. § 1114. The parties

indicate that they have settled this matter. In connection therewith, the parties have jointly

stipulated to entry of this Final Judgment and Permanent Injunction.

       NOW THEREFORE, it is hereby:



                                                  13
        Case
         Case1:18-cv-07382-VM
              1:18-cv-07382-VM Document
                                Document136-1
                                         138 Filed
                                              Filed02/23/21
                                                    02/22/21 Page
                                                              Page22ofof44




       I.      ORDERED that final judgment is ENTERED for Plaintiffs against Defendant.

               Each party shall bear its own costs and expenses, including its attorney’s fees.

       II.     ORDERED that a permanent injunction is ENTERED in this action as follow:

               Defendant, its officers, directors, employees, agents, and attorneys and all those in

               active concert or participation with them who receive actual notice of this

               injunction are enjoined from:

               a. Directly or indirectly infringing any of Plaintiffs Copyrighted Works,

                   including any copyrighted work published under any of the imprints

                   identified on Appendix A hereto1;

               b. Directly or indirectly infringing any of Plaintiffs Marks2;

               c. Directly or indirectly manufacturing, reproducing, importing, distributing

                   (including returning goods purchased from another), offering for sale,

                   and/or selling infringing copies of Plaintiffs’ Copyrighted Works and/or

                   Plaintiffs’ Marks; and

               d. Knowingly (i.e., with actual knowledge or reason to know) enabling,

                   facilitating, permitting, assisting, soliciting, encouraging, or inducing



1
  “Plaintiffs’ Copyrighted Works” means any and all textbooks or other copyrighted works, or
portions thereof, whether now in existence or later created, regardless of media type, the
copyrights to which are owned or exclusively controlled by any of the Publishers or their parents,
subsidiaries, affiliates (excluding for Macmillan Learning, its affiliates and its parents other than
its immediate parent company), predecessors, successors, and assigns, whether published in the
United States or abroad.
2
 “Plaintiffs’ Marks” means any and all trademarks and service marks, whether now in existence
or later created, which are owned or exclusively controlled by any of the Publishers or their
parents, subsidiaries, affiliates (excluding for Macmillan Learning, its affiliates and its parents
other than its immediate parent company), predecessors, successors, and assigns, whether used in
commerce in the United States or abroad.

                                                  14
 Case
  Case1:18-cv-07382-VM
       1:18-cv-07382-VM Document
                         Document136-1
                                  138 Filed
                                       Filed02/23/21
                                             02/22/21 Page
                                                       Page33ofof44




          others to directly or indirectly infringe, manufacture, reproduce, import,

          distribute, offer for sale, and/or sell infringing copies of Plaintiffs’

          Copyrighted Works and/or Plaintiffs’ Marks.

III.   ORDERED that the following amounts in the accounts listed below shall be

       disbursed to Plaintiffs through their counsel Oppenheim + Zebrak, LLP:

       a. The Bank of Edwardsville (*4801): $15,000

IV.    FURTHER ORDERED that the Defendant shall pay Plaintiffs, through their

       counsel Oppenheim + Zebrak, LLP, $70,000.00 pursuant to the terms of the

       settlement agreement.

V.     FURTHER ORDERED that the Court retains jurisdiction for the purpose of

       enforcing this Order and until such time as the settlement has been fully paid

       pursuant to the settlement agreement. Without limiting the foregoing, Plaintiffs

       may move the Court for a supplemental order as may be appropriate to effectuate

       the purposes of this Permanent Injunction.

VI.    FURTHER ORDERED that this Order replaces the Court’s Stipulated

       Preliminary Injunction issued in this matter as to Defendant Buyback Express Inc.

       (ECF Doc. 21), and, subject to and consistent with the terms of this Permanent

       Injunction, the Stipulated Preliminary Injunction Order is immediately dissolved

       with prejudice.

                         23              February
SO ORDERED this _______ day of ______________, 2021.



                                              HON. VICTOR MARRERO
                                              United States District Judge


                                         15
       Case
        Case1:18-cv-07382-VM
             1:18-cv-07382-VM Document
                               Document136-1
                                        138 Filed
                                             Filed02/23/21
                                                   02/22/21 Page
                                                             Page44ofof44




                            Appendix A: Plaintiffs’ Imprints

         Cengage Learning                           Macmillan Learning
Brooks Cole                             Bedford, Freeman & Worth High School
Cengage                                  Publishers
Cengage Learning                        Bedford/St. Martin’s
Course Technology                       BFW
Delmar                                  BFW High School Publishers
Gale                                    Freeman
Heinle                                  Macmillan Learning
Milady                                  W.H. Freeman & Company
National Geographic Learning            Worth
South-Western Educational Publishing    Worth Publishers
Wadsworth
            McGraw Hill                                    Pearson
Irwin                                   Addison Wesley
Lange                                   Adobe Press
McGraw-Hill                             Allyn & Bacon
McGraw-Hill Education                   Benjamin Cummings
McGraw-Hill Higher Education            Brady
McGraw-Hill Professional                Cisco Press
McGraw-Hill Ryerson                     Financial Times Press/FT Press
McGraw-Hill/Appleton & Lange            IBM Press
McGraw-Hill/Contemporary                Longman
McGraw-Hill/Dushkin                     New Riders Press
McGraw-Hill/Irwin                       Peachpit Press
McGraw Hill                             Pearson
NTC/Contemporary                        Pearson Education
Osborne                                 Que Publishing
Schaum’s                                Sams Publishing




                                            16
